             Case 8:20-ap-00059-MGW        Doc 18       Filed 03/27/20    Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

In re:

SUMMIT VIEW, LLC,                                    Case No.: 8:19-bk-10111-MGW
                                                     Chapter 11
                 Debtor.

___________________________________/

JANET DENLINGER and
HARRY DENLINGER,

         Plaintiffs
                                                   Pasco County Florida, Circuit Court
vs.                                                Case No.: 2018-CA-001241


SUMMIT VIEW, LLC, a Florida limited           Adversary Proceeding No.:
liability company, CITY OF DADE CITY, a       8:20-ap-00059-MGW
political subdivision of Florida, MICHAEL
SHERMAN as Dade City Community
Development Director, KEENE SERVICES,
INC., a Florida corporation, SOUTHWEST
FLORIDA WATER MANAGEMENT
DISTRICT, a political subdivision of Florida,
BRIAN ARMSTRONG as Southwest Florida
Water Management District Executive
Director, and FLORIDA DESIGN
CONSULTANTS, INC., a Florida corporation,

      Defendants
__________________________________________________/

                         NOTICE OF APPEARANCE OF COUNSEL FOR
                      DEFENDANT FLORIDA DESIGN CONSULTANTS, INC.

         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that the attorneys, Andy Dogali and Barbara U. Uberoi, of the

law offices of Dogali Law Group, P.A., respectfully files this Notice of Appearance as counsel of




                                               1
           Case 8:20-ap-00059-MGW            Doc 18     Filed 03/27/20     Page 2 of 4




record for defendant FLORIDA DESIGN CONSULTANTS, INC. and requests that copies of all

briefs, motions, orders, and other papers be electronically served as follows:

                                          Andy Dogali, Esq.
                                        Dogali Law Group, P.A.
                                      401 E. Jackson St., Ste. 1825
                                           Tampa, FL 33602

                               Primary E-mail: buberoi@dogalilaw.com

                  Secondary Emails: lfair@dogalilaw.com, reception@dogalilaw.com


                                       Barbara U. Uberoi, Esq.
                                        Dogali Law Group, P.A.
                                      401 E. Jackson St., Ste. 1825
                                           Tampa, FL 33602

                               Primary E-mail: buberoi@dogalilaw.com

                  Secondary Emails: lfair@dogalilaw.com, reception@dogalilaw.com

                                              DOGALI LAW GROUP, P.A.

                                                /s/ Barbara U. Uberoi
                                              Andy Dogali, Esq.
                                              Fla. Bar No.: 0615862
                                              Barbara Uberoi, Esq.
                                              Fla. Bar No.: 0145408
                                              401 East Jackson St., Suite 1825
                                              Tampa, FL 33602
                                              Telephone: (813) 289-0700
                                              Facsimile: (813) 289-9435
                                              Primary Email: adogali@dogalilaw.com;
                                              buberoi@dogalilaw.com
                                              Secondary Emails: adogali@dogalilaw.com,
                                              lfair@dogalilaw.com;

                                              Attorneys for Defendant Florida Design
                                              Consultants, Inc.




                                                 2
           Case 8:20-ap-00059-MGW            Doc 18     Filed 03/27/20     Page 3 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of March, 2020, I electronically filed the foregoing

Notice of Appearance of Counsel for Florida Design Consultants, Inc. with the Clerk of the Court

for the United States Bankruptcy Court, Central District of Florida, by using the CM/ECF system

thereby serving all registered uses in this case, and on March 28, by U.S. Mail to all parties on the

attached Local Rule 1007-2 matrix who do not have the + symbol next to the name.

                                              /s/ Barbara U. Uberoi__________
                                              Barbara U. Uberoi, Esq.




                                                 3
                             Case 8:20-ap-00059-MGW                  Doc 18       Filed 03/27/20        Page 4 of 4
Label Matrix for local noticing                      Florida Design Consultants, Inc., a Florida          JES Properties, Inc.
113A-8                                               3030 Starkey Blvd.                                   Douglas J. Weiland, RA
Case 8:20-ap-00059-MGW                               New Port Richey, FL 34655-2175                       3273 LANDMARK DRIVE
Middle District of Florida                                                                                Clearwater, FL 33761-1909
Tampa
Fri Mar 27 14:41:25 EDT 2020
Keene Services, LLC                                  Summit View, LLC                                     Roberto Valdez
c/o Kelley Kronenberg Attorneys at Law               334 East Lake Rd #172                                c/o Joseph F. Southron, Esq.
1511 N. Westshore Blvd., Suite 400                   Palm Harbor, FL 34685-2427                           Four Rivers Law Firm
Tampa, FL 33607-4596                                                                                      400 N. Ashley Drive
                                                                                                          Suite 1900
                                                                                                          Tampa, FL 33602-4311
Douglas J Weiland                                    David Storey, Esquire                                Martin J. Champagne, Jr., Esquire
3273 LANDMARK DRIVE                                  Florida League of Cities                             Scarritt Law Group
Clearwater, FL 33761-1909                            301 S. Bronough Street                               1405 W. Swann Avenue
                                                     Tallahassee, Florida 32301-1706                      Tampa, Florida 33606-2532


Thomas A. Thanas, Esquire                            Thomas P. Scarritt, Jr., Esquire                     Alberto F Gomez Jr.+
Dye, Harrison, Kirkland, Petruff, Pratt              Scarritt Law Group                                   Johnson Pope Bokor Ruppel & Burns, LLP
1206 Manatee Avenue West                             1405 W. Swann Avenue                                 401 East Jackson Street, Suite 3100
Bradenton, Florida 34205-7518                        Tampa, Florida 33606-2532                            Tampa, FL 33602-5228


John J Lamoureux +                                   Note: Entries with a ’+’ at the end of the
Carlton Fields Jorden Burt, P.A.                     name have an email address on file in CMECF
Post Office Box 3239
Tampa, FL 33601-3239




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Michael G. Williamson                             End of Label Matrix
Tampa                                                Mailable recipients    13
                                                     Bypassed recipients     1
                                                     Total                  14
